DETAILED ACTION

Examiner’s Notes
Authorization for this examiner's amendment with the correction of the ‘Notice of Allowability’ mailed on 03/02/2022 was given in a telephone interview with Daniel Pereira on 03/10/2022.  Therefore, the current ‘Corrected Notice of Allowability’ supersedes the previous ‘Notice of Allowability’ mailed on 03/02/2022.

Rejoinder
Claims 1-7, 14, and 19 are directed to an allowable product.  Since claims 8-13, previously withdrawn from consideration as a result of a restriction requirement, have been amended to include the limitations that rendered the elected claims allowable, these claims are hereby rejoined and fully examined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 02/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment

Authorization for this examiner's amendment was given in a telephone interview with Marina Miller on 02/11/2022.

	The application has been amended as follows:
In the claims filed on 01/28/2022:
In claim 1 at line 9, please insert the word(s) --the-- before the word(s) “low temperature”.
In claim 1 at line 9, please insert the word(s) --the-- before the word(s) “high”.
In claim 3 at line 2, please delete the word(s) “a”, and insert the word(s) --the-- before the word(s) “low temperature”.
In claim 7 at line 3, please delete the word(s) “a”, and insert the word(s) --the-- before the word(s) “low temperature”.
In claim 12 at line 2, please delete the word(s) “a”, and insert the word(s) --the-- before the word(s) “capture compound”.
In claim 12 at line 3, please delete the word(s) “a”, and insert the word(s) --the-- before the word(s) “redox pair”.
In claim 12 at line 3, please insert the word(s) --the-- before the word(s) “low temperature”.
In claim 12 at line 3, please delete the word(s) “it”, and insert the word(s) --the only one of the redox pair-- after the word(s) “releases”.
In claim 12 at line 3, please insert the word(s) --the-- before the word(s) “high”.
In claim 12 at line 6, please insert the word(s) --pair of-- before the word(s) “electrodes and the material”.
In claim 13 at line 1, please delete the word(s) “a”, and insert the word(s) --the-- before the word(s) “redox pair”.
In claim 13 at line 1, please delete the word(s) “a”, and insert the word(s) --the-- before the word(s) “thermoelectric”.
In claim 13 at line 3, please insert the word(s) --the-- before the word(s) “only one of”.
In claim 13 at line 3, please insert the word(s) --the-- before the word(s) “low temperature”.
In claim 13 at line 3, please delete the word(s) “it”, and insert the word(s) --the only one of the redox pair-- after the word(s) “releasing”.
In claim 13 at line 3, please insert the word(s) --the-- before the word(s) “high”.
In claim 19 at line 1, please delete the word(s) “which”, and insert the word(s) --wherein the material-- before the word(s) “is a solution”.



Allowable Subject Matter
Claims 1-14 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, FUJIWARA (JP 2006216252 A, see English Machine Translation) teaches the material comprising a redox pair, a capture compound (cyclodextrine) and YONEYA (US 20110048525 A1) teaches a water solvent.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“the capture compound is dissolved in the water, or the aqueous solvent”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726